Jenks, J.:
The action is by servant against master for negligence. The mas-’ ter.was constructing-galleries on á Vertical cylindrical boiler forty feet high and' twenty or thirty feet in diameter! These galleries were a *433common feature of such boilers and were designed for the use of the engineers, firemen and the like when attending the boiler. The description indicates that a gallery was like unto that one often sees about- light towers on the coasts. It was the custom of the defendant to make the various parts of the galleries (which were constructed of iron or other metal) in its shop and to send the parts to the location of the boiler, there to be assembled and attached to the boiler by its own workmen. The plaintiff had been in its employ many years, both in making these parts and in building the galleries. The general construction followed in this instance was to attach brackets around the boiler. These iron bars, called angle irons, were joined together at the further ends of the brackets, thus forming a circular outside rim around the boiler. Loose slats were then laid from the boiler out to flanges on the angle irons, and thus a circular walk was formed around the boiler. The angle irons were laid so as to meet at a bracket and were,joined together at such point by a piece of iron eight inches long called a strap and by means of rivets. A hole was bored through the angle iron and the bracket and in it was placed temporarily a bolt. This bolt reinforced the strap and was the sole means of holding the angle irons fast to the bracket. All this vrork had been done in construction of a gallery by servants of the defendant ‘when the plaintiff and two fellow-servants were sent to work upon it.. It was twenty-five feet from the ground. The scheme of construction of the gallery also •embraced, a handrail, supported by iron stanchions. .This was the work designated to these men. In the economy of construction a stanchion not only served to support the handrail, but it took the permanent place of the temporary bolt, and so was passed through the hole in the angle iron and the bracket and was secured beneath the bracket by a nut. Thus, like the temporary bolt, it reinforced the strap and was the sole means of keeping the angle iron fast to the bracket. The plaintiff and his fellows had set up all of the stanchions save the last. The plaintiff and a companion stood on this gallery to set the stanchion on it and to attach the handrail. As usual, they took ont the temporary holt to insert the perma-, nent stanchion, when the floor or slats of the gallery at this point fell to the floor carrying the plaintiff down to his injury. The *434angle irons at this point sprung out, thus withdrawing the support ' of this slat flooring. There is little doubt as to the manse of this accident.' The natural tendency of the angle irons was to straighten out. As I have said, they were held jn a circular form around the boiler by the straps and by the temporary beT, and by the latter-were fastened to the brackets. When the temporary bolt was taken , Out, and before the stanchion could be set, the strain came upon the strap alone, and the strap did not hpld the angle irons together. ■ There was neither defect nor break in angle iron, brádket, slat, strap or the rivets in the strap, but the evidence is that the rivets wej’e drawn out of the strap by the inclination of the angle irons to . straighten ont, and thus the strap failed to keep the angle irons united and curved. The alleged defect in construction was in the manner in which the rivets were driven into the. strap.' There- was .evidence that after the rivets were driven ‘through, the head -of the rivets should ' have been hammered out into a button, or the .rivets should have been countersunk. There is no evidence- of any countersinking construction. The first method just stated was said to be the bettef. • Thus the alleged negligence in construction was that of the fellow-servants of the plaintiff, who omitted to hammer out the ’ends of the rivets. - The ■ learned , court submitted to .the jury as the principal question of liability pleaded and pressed by the plaintiff, that of a safe and secure , ‘place to work. As'I think that the question was not presented by ' the proof, I feel that I am compelled to advise that the judgment secured by the plaintiff cannot stand. I think that this gallery whereon the plaintiff stood when at work was- not a place to work because it was the very work itself. It was .the construction, and not a- temporary means whereby the construction, might ■ be .made: There can be no dispute over this proposition. The learned trial ■ Court was entirely correct when, speaking of this gallery, it said: “ It is a part of the structure itself, the boiler itself.” And it was ' not even a completed part; for the handrail was a part of constrtic"tion ; without it the ¿gallery at such a height was dangerous, and the- stanchions of the handrail, as I havé shown, also served "to reinforce the strap and were'essential to'hold fast the angle irons, to'the . brackets. The case then' does not present a servant injured while in a place furnished by the master -for work, but while using a part . *435of the work under construction in order to do work in such construction. If he was. not in a place furnished for work by the master, inasmuch as the negligence attributed is that In the work of construction, by a servant of the same master, the plaintiff cannot recover under the doctrine of safe place. Cullen, J., in Stourbridge v. Brooklyn City R. R. Co. (9 App. Div. 129) has so clearly and so cogently written upon this question that nothing can be added to this discussion. (See, too, Labatt Hast. & Serv. § 589.) It matters not that the defective riveting, was done at another period of time or by other servants. (Stourbridge v. Brooklyn City R. R. Co., supra, citing Fuller v. Jewett, 80 N. Y. 46.) There is no force in the point that the plaintiff was compelled by the physical conditions to take his place upon this gallery in order to do this work. The gallery was not inherently dangerous tc one standing or walking thereon, for it was intended to bear men walking or standing thereon, and at the time the plaintiff took his stand upon it the construction had progressed far enough to admit him in safety, if the riveting had been done in the approved manner. For the reason, then, that the question of safe place was not presented by the proof, I advise that the judgment and order be reversed, an(d that a new trial be granted, costs to abide the event.
Hirschberg, P. J., Woodward, Gaynor and Rich, JJ., concurred.
Judgment and order reversed and new trial granted, costs to abide the event.